IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,342




EX PARTE CHRIS TURAN HAWKINS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1112966 IN THE 232ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty five years’ imprisonment.  The Fourteenth Court of Appeals affirmed
his conviction.  Hawkins v. State, No. 14-07-00381-CR (Tex. App.–Houston [14th Dist.] delivered
September 25, 2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to timely advise
him of his right to petition for discretionary review pro se.  Appellate counsel filed an affidavit with
the trial court.  Based on that affidavit, the trial court has entered findings of fact and conclusions
of law that appellate counsel failed to timely notify Applicant that his conviction had been affirmed
and failed to timely advise him of his right to petition for discretionary review pro se.  The trial court
recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00381-CR that affirmed his conviction in Case No. 1112966 from the 232nd Judicial District Court of
Harris County.  Applicant shall file his petition for discretionary review with the Fourteenth Court
of Appeals within 30 days of the date on which this Court’s mandate issues.  Applicant’s remaining
claims are dismissed.  Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).
 
Delivered: May 5, 2010
Do not publish